This corrected Notice of Allowance is being issued to include the reasons for allowance, which were previously omitted by accident.

DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 12/23/2021:
Claims 1-3, 5, and 7-33 are pending in the current application.  
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending case 15/612,537 and conflicting patents US Patent 10,454,141 and US Patent 10,651,512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Because the double patenting rejection of the claims is overcome, there are no remaining rejections of the claims. 
Allowable Subject Matter
3.	Claims 1-3, 5, and 7-33 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-3, 5, and 7-33.
	Independent Claims 1, 3, 7 recite an alkali metal-sulfur cell comprising a quasi-solid cathode and/or quasi-solid anode wherein the quasi-solid electrode has an active material, n .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 1729